Title: To George Washington from David Forman, 18 August 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold Sunday Morning 18th Augt 1782
                  
                  When the Express rider come to this place on Thursday, I was unfortunately engage’d in business upwards of fifty Miles from home—The same Night I had the Honr to receive your Excly commands by an Express dispatched after me from this place.
                  Immediately I determind to return home by way of Shrewsbury and Middle Town Highlands to Collect what information I could respecting the Enemies naval strength at New York and its dependancies—for I have of late been so intirely out of the way of intiligence as to be more unprepared then I have at any other time since my residence in this Country.
                  I should feel my self happy could I say I had been fortunate in my Enquiry—but the activity of the Troops stationed in this Country has so fully interupted the trade with New York and Sandy Hook that nothing can be learn’d with certainty short of Sending in—On Monday Morning I Expect to see some persons proper for the purpose, if I can engage them; flatter my self I shall in a few days be able to furnish your Excly with Accurate Accts of there Naval force—The Accounts I Collected yesterday Are That on Saturday the 10th Inst. a Fleete of Twenty Ships Arrived with part of the Savanah Garrison, part having been left at Charles Town, and part (the New levies) sent to Augusteen, the Number Arrived at New York not known.
                  it is allso said Two Ships of the line Convoyed them, and I am the reather inclined to belive that Two ships of the line did Arrive with the Charles town fleete from the observation of Some Gud Judgees who observ’d them at the Time of there arrival—they say that Either of the Two are largeer then Adml Digbys Ship The Lyon of 64—yet the distance was too greate to determin there force—if They are of The line Then Digby has four Ships of 60 guns and upwards—one of Them an Old India Man Said to be quite Equal to a 64.
                  I Cannot pretend to particularize but This your Excly may depend upon it That They Have had 22 Ships & Sloops of War at one Time laying off and Cruiseing about Sandy Hook.
                  for upwards of Two Weeks They have had a Number of Vessells prepared for the purpose of stopping up The Channell ways both Inside and without the Hook—your Excly I presume is well Informed that in 1779 they did Actually sink a Number of Vessells in Those Channell ways—This spring I had an opportunity of Converseing with a poilot from New York then a prisoner of War with us.
                  he Told me those Vessells were destroyed and The Channell opened again in 48 hours after they were Sunk, and that it was impossable to Obstruct the passage in That way.
                  I shall pay very particular attention to Every part of your Exclys Instructions Especially as to the Modes of Accts and Every possable degree of Oeconomy in The business—for my better Governments beg your Exclys Instructions Whether I am to Establish Express Riders to Head Quarters or only to Morris Town.
                  if Quicke to Head Quarters please to point out the rout most Eligable.  I have the Honr to be Your Exclys Most obdt Humble Servt
                  
                     David Forman
                  
               